 



Bank Acceptance

No: 7012000112

 

Applicant: Shanghai Hailu Kunlun Hi-tech Engineering Co.,Ltd

Acceptor: Bank of Ningbo, Shanghai Branch

 

According to the law , legislation and the business institution , Both parties
enter into this contract based on consensus

 

Accept the bank acceptance

 

The total bank acceptance which the applicant apply for is 4 pieces , amount is
RMB 4 million On the condition of applicant can fully fulfill its obligation,
the acceptor agree to accept ,detail as following

 

    CER Energy   CER Energy   CER Energy   CER Energy     Recovery   Recovery  
Recovery   Recovery Name    (Shanghai) Co.,Ltd   (Shanghai) Co.,Ltd   (Shanghai)
Co.,Ltd   (Shanghai) Co.,Ltd Bank   ICBC Shanghai jidiangang branch   ICBC
Shanghai jidiangang branch   ICBC Shanghai jidiangang branch   ICBC Shanghai
jidiangang branch Account number   1001145719006914063   1001145719006914063  
1001145719006914063   1001145719006914063 Acceptance amount   RMB 2 million  
RMB 1 million   RMB 1 million   RMB 1 million date of draft   2012.3.21  
2012.3.21   2012.3.21   2012.3.21 Maturity date   2012.9.21   2012.9.21  
2012.9.21   2012.9.21

 

Delivery and payment of the bank acceptance

 

Applicant should hand over these enough bank acceptance to the acceptor
unconditional. From the date as the following, the acceptor has the rights to
deduct the payment from the account of applicant

 

Commission charge

 

The commission is calculated with the 0.5% of the amount of this bank
acceptance, and then it should be RMB 2500. The applicant agrees to pay this
commission to the acceptor at once

 

Cash deposit 

1 The applicant should transfer RMB 2.5 million to the account (no:
70010099000062557) as the cash deposit. Before repay the amount of acceptance,
the applicant can not use it. If the applicant can not repay the enough money at
the maturity date, then the acceptor has the rights to deduct the lack part from
the cash deposit

 

 

 

 

2. The interest rate for the cash deposit is calculated with following method

 

It should calculate with the rate of 6 months fixed deposit of people's Bank of
China, if the cash deposit is not enough, then the interest rate will calculate
in current deposit rate of people's Bank of China

 

Undertakings of applicant

 

1.The applicant undertakes the business rules of acceptor and authorize the
acceptor deduct the cash deposit ,commission from its account

2.The bank acceptance under the contract is based on the true and legal
commodity transaction and should afford the responsibility for the authenticity
and validity

3.These dispute raised with ticket holder can not be the reason that refuse to
fulfill it’s obligation .And it will have no effect to the rights and obligation
of each party. The applicant should repay the acceptance to the acceptor on time

4.Applicant undertakes to provide the document and information for operation
status ,financial report ,basic contract per the request of acceptor and should
in the responsibility for the authenticity and validity

5.During the period of this contract, if there occur any one situation as
following , the applicant should notice acceptor in time and should pay the cash
deposit in advance . And meanwhile the acceptor has the rights to say all the
credit of the applicant will overdue in advance and also has the rights to (1)
stop to provide loan (2) recovery these principle and interest which has
provided (3) bring a lawsuit against (4) apply to seizure of all applicant’s
property (5) the other method to keep the assets and the other branch of bank of
Ningbo also has the above rights

(1)If there is any great operation decision for the applicant, such as
Chinese-foreign joint, merge, disjunction, change the line of production,
disbandment or bankrupt, applicant should notice the acceptor in one month
advance. The beneficiary of the applicant should be the new applicant ,which
still keep the same responsibility

(2)If there is any change for the name, corporate representative, address ,
registered capital and so on of applicant ,then he should notice the acceptor in
3 days in written

(3)Besides above, if there is ant other affair which have the big effect for the
applicant to fulfill its obligation ,including but not limited to stop
production, logout, business license revoke, litigious activities, great
economic dispute, freezing of property, has trouble in financing status and so
on , the applicant should inform the acceptor in 3 days in written

6All the meaning under this contract are truthfulness. If the contract is
regarded as invalidity, the applicant will still fulfill its obligation of this
contract and will compensate all the loss of acceptor.

7The applicant will undertakes the other obligation which set by law

 

 

 

 



 



Rightsand obligations of acceptor



1.If it is the maturity date of the bank of acceptance and the applicant can not
pay the enough money, the acceptor still need to pay the money to the ticket
holder without any condition

2.If the applicant can not pay the enough money at the maturity date, the
acceptor has the rights to regard the unpaid money as the overdue loan for the
applicant and will calculate the interest and compound interest according to the
term 2 of statement 7 without signing another loan contract with the applicant.
And the acceptor has the rights to deduct the principle and interest and other
fee from the applicant’s account or has the rights to get the compensation from
the applicant’s guaranty

3.If there is another great affairs which will damage the interest of acceptor
beside the description in the term 5 of statement 5, the acceptor has the rights
to hand over all the acceptance amount in advance or take the legal action

4.If the applicant break any terms or undertakings , besides to undertake the
responsibility of term 7 ,and also the acceptor has the rights to ask the
applicant to hand over all the cash deposit and can take the other legal action
to insure the assets

 

Responsibility of breach of contract 

1.Both parties should fulfill the contract or should afford the responsibility
of breach of contract according to the related laws and regulations

2.If the applicant can not repay the money, the acceptor has the rights to
calculate the interest as 0.5% per day for this unpaid money. For these unpaid
interest ,then calculate with the interest as 0.5% for the compound interest

3.If the applicant provide the false document or status on purpose. Then it
should pay the 10% of the acceptance amount as the penal sum to the acceptor

4.If there is any need for the acceptor to achieve its creditor’s rights , then
the applicant should afford the legal cost, action cost ,lawyer cost ,travelling
cost or the other cost related to achieve the creditor’s rights

Guarantee for creditor's rights  

If the applicant does not save or does not save enough cash deposit on the
acceptor’s, the balance should be guaranteed by the #1-3 underground garage
No.269 Quyang Road of Wu Qinghuan and Zhou Jialing . The guarantee contract
number is 0700113920120019; 070010920120020

 



Miscellanea 

1.If there is any dispute in the contract , both parties should resolve by
consultation, if failed , then can bring a lawsuit against in the people's court
in the local of acceptor

2.If any party thinks the contract should have the justice then it needs both
parties to apply for the justice to the justice institution and clear the
effective of forcible execution. The justice cost should afforded by the
applicant and the acceptor has the rights to collect for

3.The matters not mentioned should handle by the laws and regulations, the rules
of acceptor and regulator

 

The contract is in 2 duplicate, each party hold one piece

 

 

 

 

Declaration and Note

 

The acceptor has brought the applicant's special attention to all terms in
relation to the rights and obligations of each Party, asked the applicant to
fully and accurately understand all such terms.

 

The applicant has carefully read and fully understands all contractual terms
hereof and has no dispute over the terms of this Contact.

  

Lender (seal): Bank of Ningbo ,Shanghai branch

Person-in-charge/authorized representative: ____Shi Daoming____ __

  

Borrower (seal):_Shanghai Hailu Kunlun Hi-tech engineering Co.,Ltd

Legal representative/authorized representative: Wu Qinghuan

 

Date: ____2012-3-21______

  

 

 

 

 

 

